Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive the RCE filed 05/09/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered. 
Priority
This application is a divisional of U.S. Application No. 15/108,432, filed 27 June 2016, which is a U.S. National Phase Application of PCT/EP2016/060882, filed 13 May 2016, which claims benefit of U.S. Provisional Application Nos. 62/301,8 16, filed 1 March 2016, and 62/30 1,874, filed 1 March 2016. 
Status of the Claims 
Claims 1, 5 and 9 have been amended.
Claims 1-10 remain in the application.
Examiner’s Remarks 
Current amendment of independent claim 1 is shown below: (independent claims 5 and 9 recite similar limitations) 

    PNG
    media_image1.png
    366
    808
    media_image1.png
    Greyscale

In the underlined limitations 
1. The transmission of the information centric networking request necessitates a connection between the user equipment and the cellular network.
2. subsequent to release of the connection.
The Examiner submits that the amended limitations are carefully reviewed. 
First, DeFoy discloses sending the information centric networking request necessitates a connection between the user equipment and the cellular network, see [0279], (below reported)
[0279] In one exemplary implementation of a small cell with cellular technology the access node may be an eNodeB, which may be connected to a small cell gateway. This implementation may be enhanced to support HRP as follows. The eNodeB may be connected with the small cell gateway of all inter-connected peers (e.g., maintaining different bearers towards each peer). The HRP-enhanced eNodeB, upon reception of content requests from the end user (e.g. reception of ICN content request message or HTTP request), may determine which peer network is responsible for handling the requested content based on a descriptor hash value calculated by the eNodeB, and may forward the content request over the appropriate bearer towards the network peer small cell gateway.
Second, the Examiner notes that the second part, that is “subsequent to release of the connection” implies a connection setup/or release; but the claim does not explicitly recite that. 
A clear and broadest interpretation of the first part of the limitations only requires that a UE sends an information centric networking request for a data object, to an information centric networking node, via a connection between the UE and the cellular network. Nothing in this limitation signals connection set up and/or release. Therefore, there is connection setup and/release.
While the receiving part indicates “receiving paging message….”  the Examiner submits that a careful review of the specification does not assign any special meaning, nor it defines paging any specific way as Applicant would like to portrait. Thus, consistent with Applicant specification “paging” is given its broadest reasonable interpretation. For instance, paging message indicates that paging of the UE is due to the ICN request; this is further clarified in  [0052] of Applicant’s specification that: paging message can be sent directly by the eNB in the cell the UE was connected to.
Thus, as interpreted, absent any meaningful limitation in the claim, paging is interpreted as a response message caused by the cellular network. To that end, the Examiner submits DeFoy [0075] and [0145]; paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line.
Independent claims 5 and 9 recite similar limitations. These claims are address similarly.



New Search
Following a search, Pub. No.: US 2015/0055623 S1 to Li et al. discloses: [0064], UE and eNBs are connected via cellular networks; [0066] and [0093]; eNB performs paging in response to request and release resources (connection).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify De Foy with Li to provide efficient content distribution with lower cost and latency, see [0133] for example, information centric, or content centric, or name defined networks can be used, which are data/content oriented, to provide data object/content to content requestor from multiple nodes.
Thus, the rejection is as follow:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. US 20160255535 A1 hereinafter De Foy in view of US 2015/0055623 S1 to Li et al. hereinafter Li.

Regarding claim 1.  De Foy discloses A method, by a user equipment, of conveying data in a cellular network, refers to both fig. 1A and fig. 7; [0054]; WTRU 102c communicates with a base station 114 employs a cellular-based radio technology, the method comprising: 
sending an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161], the information centric networking request sent via a connection between the user equipment and the cellular network, see [0279]: ICN content request transmitted to access node (eNodeB) in cellular network.
However, De Foy does not explicitly disclose:
subsequent to release of the connection, receiving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request.
Li, in the same field, discloses subsequent to release of the connection, receiving a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0064], [0066] and [0093]; UE and eNBs are connected via cellular networks; eNB performs paging in response to request and release resources (connection).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify De Foy with Li to provide efficient content distribution with lower cost and latency, see [0133] for example, information centric, or content centric, or name defined networks can be used, which are data/content oriented, to provide data object/content to content requestor from multiple nodes.

Regarding claim 2. De Foy discloses, wherein the paging message further indicates that the data object is available at the information centric networking node, [0075] paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c (paging indicates data is available at the node).

Regarding claim 3. De Foy discloses, wherein the paging message further comprises information on the available data object, fig. 10, content response to WTRU 1006 includes metadata (information associated with content object/data, [0109]).

Regarding claim 5. De Foy discloses A user equipment for a cellular network, refers to both fig. 1A and fig. 7; [0054]; WTRU 102c communicates with a base station 114 employs a cellular-based radio technology, the user equipment comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; processor 118 coupled to transceiver 120; and processing circuitry operatively connected to the communication interface circuitry and configured to: send an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161]; and 
receive a paging message from the cellular network, the paging message indicating that paging of the user equipment is due to the information centric networking request, [0075] and [0145]: in response to data request, paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c; (In view of both [0075] and [0145], paging is herein interpreted as response message to the initiated request; an exemplary response is shown on fig 10, last line).

Regarding claim 6. De Foy discloses, wherein the paging message further indicates that the data object is available at the information centric networking node, [0075] paging is triggered when downlink data is available for the WTRUs 102a, 102b, 102c (paging indicates data is available at the node).

Regarding claim 7. De Foy discloses, wherein the paging message further comprises information on the available data object, fig. 10, content response to WTRU 1006 includes metadata (information associated with content object/data, [0109]).
Regarding claim 10. De Foy discloses A non-transitory computer readable storage medium storing a computer program for conveying data in a cellular network, the computer program comprising program code to be executed by at least one processor of a user equipment, wherein execution of the program code causes the user equipment to: 
send an information centric networking request for a data object to an information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161], the information request sent via a connection between the user equipment and the cellular network, see [0279]: ICN content request transmitted to access node (eNodeB) in cellular network. 
However, De Foy does not explicitly disclose
receive a paging message from the cellular network, the paging message, received subsequent to release of the connection and indicating that paging of the user equipment is due to the information centric networking request.
Li discloses receive a paging message from the cellular network, the paging message, received subsequent to release of the connection and indicating that paging of the user equipment is due to the information centric networking request, [0064], [0066] and [0093]; UE and eNBs are connected via cellular networks; eNB performs paging in response to request and release resources (connection).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify De Foy with Li to provide efficient content distribution with lower cost and latency, see [0133] for example, information centric, or content centric, or name defined networks can be used, which are data/content oriented, to provide data object/content to content requestor from multiple nodes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. US 20160255535 A1 hereinafter De Foy in view of US 2015/0055623 S1 to Li et al. hereinafter Li and further in view of Ravindran et al. US 20170034055A1 hereinafter Ravindran.

Regarding claim 9. De Foy discloses A system, comprising: an access node for a cellular network, refers to both fig. 1A and fig. 6; access node 604; [0054]; a cellular-based radio technology, the access node comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; and processing circuitry operatively connected to the communication interface circuitry; fig. 1B [0055]; processor 118 coupled to transceiver 120; and being configured to: 
an information centric networking node, fig. 1B [0055]; processor 118 coupled to transceiver 120, comprising: communication interface circuitry configured to send and receive signals; and processing circuitry operatively connected to the communication interface circuitry and configured to: maintain the pending interest table, [0145]: pending interest table; and 
receive, from the user equipment, the information centric networking request for the data object; and wherein the system further comprises the user equipment, the user equipment comprising: communication interface circuitry configured to send and receive signals, fig. 1B [0055]; processor 118 coupled to transceiver 120; and 
processing circuitry operatively connected to the communication interface circuitry and configured to: send the information centric networking request for the data object to the information centric networking node, fig. 7; [0144]; WTRU 702 send content centric request for a content object/data packet to a content centric network node in CCN domain; see also fig. 10; [0161], the information centric network request sent via the connection between the user equipment and the cellular network, see [0279]: ICN content request transmitted to access node (eNodeB) in cellular network.
However, De Foy does not explicitly disclose: receive a paging message from the cellular network, the paging message received subsequent to release of the connection and indicating that paging of the user equipment is due to the information centric networking request.
Li discloses receive a paging message from the cellular network, the paging message received subsequent to release of the connection and indicating that paging of the user equipment is due to the information centric networking request, [0064], [0066] and [0093]; UE and eNBs are connected via cellular networks; eNB performs paging in response to request and release resources (connection).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify De Foy with Li to provide efficient content distribution with lower cost and latency, see [0133] for example, information centric, or content centric, or name defined networks can be used, which are data/content oriented, to provide data object/content to content requestor from multiple nodes.
De Foy as modified by Li does not explicitly disclose:
determine a correlation of an identifier of a user equipment with an entry of a pending interest table maintained by an information centric networking node, the pending interest table comprising an entry for each data object having a pending information centric networking request at the information centric networking node; and based on the correlation, control a connection of the user equipment with the cellular network; and 
maintain a correlation of the identifier of the user equipment with the entry of the pending interest table that corresponds to the requested data object.
Ravindran discloses determine a correlation of an identifier of a user equipment with an entry of a pending interest table maintained by an information centric networking node, the pending interest table comprising an entry for each data object having a pending information centric networking request at the information centric networking node; and based on the correlation, control a connection of the user equipment with the cellular network, [0049]; [0054]; PIT entry using the UE-PIT index entry can include identifying the PIT entry associated with the UE; and 
maintain a correlation of the identifier of the user equipment with the entry of the pending interest table that corresponds to the requested data object, [0049]; [0054] disclose in Information-Centric Networks PIT entry using the UE-PIT index entry can include identifying the PIT entry associated with the UE based on the index mapping the UE to the PIT entry; and updating the locator information in the PIT entry associated with the UE. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy with Ravindran identify the PIT entry associated with the UE based on the identified UE-PIT-Index entry that maps the UE to the PIT entry, see abstract and [0054].

Claims 4 and are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. US 20160255535 A1 hereinafter De Foy in view of US 2015/0055623 S1 to Li et al. hereinafter Li and further in view of KO et al. US 2016/0212782 A1 hereinafter KO.

Regarding claim 4. De Foy as modified by Li does not explicitly, wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, 
KO discloses wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, Ko discloses, fig. 5; [0054]; that subsequent to receiving a paging message following a sending of a request message, the User Equipment retransmits/re-send the request.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy and Li with KO to keep track/reach the device location in the Tracking Area (TA), see abstract and [0048].

Regarding claim 8. De Foy as modified by Li does not explicitly, wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment.
KO discloses wherein the paging message further comprises an indication for triggering re-sending of the information centric networking request by the user equipment, Ko discloses, fig. 5; [0054]; that subsequent to receiving a paging message following a sending of a request message, the User Equipment retransmits/re-send the request.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify De Foy and Li with KO to keep track/reach the device location in the Tracking Area (TA), see abstract and [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/19/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414